Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.420 Page 1 of 31




  Sterling A. Brennan (UT Bar No. 10060)           Jason M. Sobel (Admitted Pro Hac Vice)
  sbrennan@mabr.com                                jsobel@brownrudnick.com
  M ASCHOFF B RENNAN G ILMORE                      BROWN RUDNICK LLP
  I SRAELSEN & W RIGHT , PLLC                      7 Times Square
  111 South Main Street, Suite 600                 New York, NY 10036
  Salt Lake City, Utah 84111                       Telephone: (212) 209-4800
  Telephone: (801) 297-1850
                                                   Stephanie P. Calnan (Admitted Pro Hac Vice)
  Peter J. Willsey (Admitted Pro Hac Vice)         scalnan@brownrudnick.com
  pwillsey@brownrudnick.com                        BROWN RUDNICK LLP
  Vincent J. Badolato (Admitted Pro Hac Vice)      One Financial Center
  vbadolato@brownrudnick.com                       Boston, MA 02111
  BROWN RUDNICK LLP                                Telephone: (617) 856-8200
  601 Thirteenth Street NW, Suite 600
  Washington, D.C. 20005
  Telephone: (202) 536-1700

  Attorneys for Defendant/Counterclaim-Plaintiff
  CANVAS TECHNOLOGIES, INC.


                        UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

  INSTRUCTURE, INC.,                               Civil No. 2:21-cv-00454-DAK-CMR
  a Delaware corporation,

                     Plaintiff/                    CANVAS TECHNOLOGIES, INC.’S
                     Counterclaim-Defendant,       OPPOSITION TO INSTRUCTURE,
                                                   INC.’S MOTION FOR
         v.                                        PRELIMINARY INJUNCTION


  CANVAS TECHNOLOGIES, INC.,                       District Judge: Hon. Dale A. Kimball
  a Delaware corporation,                          Magistrate Judge: Hon. Cecelia M. Romero

                     Defendant/
                     Counterclaim-Plaintiff.
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.421 Page 2 of 31




                                TABLE OF CONTENTS

 I.     INTRODUCTION                                                                     1

 II.    FACTUAL BACKGROUND                                                               2

        A.   Canvas and Its Predecessor in Interest Have Used the CANVAS
             Mark in Connection with Employment Recruiting and Job Placement
             Services Since At Least 2013.                                               2

        B.   Instructure’s Use of the CANVAS Mark in Connection with
             Employment Recruiting and Job Placement Services Did Not Begin
             Until February 2019, After It Acquired Portfolium.                          6

        C.   Instructure Never Took Enforcement Action Against Canvas’s
             Predecessor in Interest or Jobvite.                                        10

 III.   ARGUMENT                                                                        11

        A.   Legal Standard                                                             11

        B.   Instructure Has Not Shown a Likelihood of Success on the Merits,
             Let Alone a “Substantial Likelihood.”                                      13

             1.     Instructure Cannot Establish That It Has Prior Rights in the
                    CANVAS Mark.                                                        13

             2.     Canvas Is Not Unlawfully Using a Mark in Commerce Because
                    it Owns Prior Rights in CANVAS.                                     17

             3.     Instructure’s Use, Not Canvas’s Use, of the CANVAS Mark Is
                    Likely to Cause Consumer Confusion.                                 17

        C.   Instructure Is Not Entitled to a Presumption of Irreparable Harm, and
             in Fact Instructure Will Not Be Irreparably Harmed Absent an Injunction.   20

        D.   The Balance of Harms Weighs Against Issuing a Preliminary Injunction.      23

        E.   A Preliminary Injunction Does Not Serve the Public Interest.               24

 IV.    CONCLUSION                                                                      25




                                              i
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.422 Page 3 of 31




                                              TABLE OF AUTHORITIES

                                                                                                                          Page(s)

 Cases

 1-800 Contacts, Inc. v. Lens.com, Inc.,
    722 F.3d 1229 (10th Cir. 2013) ...............................................................................................13

 AAA Alarm & Sec. Inc., v. A3 Smart Home LP,
   No. CV-21-00321-PHX-GMS, 2021 WL 3857417 (D. Ariz. Aug. 30, 2021) ..................15, 23

 Am. Int’l Grp., Inc. v. Am. Int’l Airways, Inc.,
    726 F. Supp. 1470 (E.D. Pa. 1989) ..........................................................................................22

 Caryn Mandabach Prods. Ltd. v. Sadlers Brewhouse Ltd.,
    2021 WL 2497928 (C.D. Cal. May 19, 2021) .........................................................................20

 United States ex rel. Citizen Band Potawatomi Indian Tribe of Okla. v. Enter.
    Mgmt. Consultants, Inc.,
    883 F.2d 886 (10th Cir. 1989) .................................................................................................11

 Coquina Oil Corp. v. Transwestern Pipeline,
    825 F.2d 1461 (10th Cir. 1987) ...............................................................................................25

 Cornaby’s LLC v. Carnet, LLC,
    2017 WL 3503669 (D. Utah Aug. 15, 2017) .........................................................13, 14, 15, 18

 Desknet Sys., Inc. v. Desknet, Inc.,
    1997 WL 253246, at *3 (S.D.N.Y. May 14, 1997)..................................................................16

 Diné Citizens Against Ruining Our Env’t v. Jewell,
    839 F.3d 1276 (10th Cir. 2016) ...............................................................................................12

 Engine Cap. Mgmt., LP v. Engine No. 1 GP LLC,
    2021 WL 1372658 (S.D.N.Y. Apr. 12, 2021)..........................................................................20

 First W. Cap. Mgmt. Co. v. Malamed,
     874 F.3d 1136 (10th Cir. 2017) ...............................................................................................12

 Forney Indus., Inc. v. Daco of Mo., Inc.,
    835 F.3d 1238 (10th Cir. 2016) ...............................................................................................14

 Gen. Motors Corp. v. Urb. Gorilla, LLC,
    500 F.3d 1222 (10th Cir. 2007) ...................................................................................11, 12, 23

 Glow Indus., Inc. v. Lopez,
    252 F. Supp. 2d 962 (C.D. Cal. 2002) .....................................................................................15


                                                                  ii
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.423 Page 4 of 31




 GTE Corp. v. Williams,
   731 F.2d 676 (10th Cir.1984) ................................................................................12, 21, 22, 24

 Heideman v. S. Salt Lake City,
    348 F.3d 1182 (10th Cir. 2003) ...................................................................................21, 23, 25

 Implant Innovations, Inc. v. Debbie, LLC,
    2007 WL 9701982, at *1 (S.D. Fl. June 21, 2007) ..................................................................16

 Krause Int’l Inc. v. Reed Elsevier, Inc.,
    866 F. Supp. 585, 587-88 (D.D.C. 1994).................................................................................24

 LL&L Innovations, LLC v. Jerry Leigh of Cal., Inc.,
   2010 WL 3956815 (D. Utah Oct. 8, 2010) ..............................................................................25

 New Mexico Dep’t of Game & Fish v. United States Dep’t of Interior,
    854 F.3d 1236 (10th Cir. 2017) ...............................................................................................20

 O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft,
    389 F.3d 973 (10th Cir. 2004) (en banc) .................................................................................12

 Proactive Envtl. Products Int’l, LLC v. Pine Envtl. Servs., LLC,
    2021 WL 3025481 (M.D. Fl. May 20, 2021)...........................................................................20

 Sally Beauty Co., Inc. v. Beautyco, Inc.,
     304 F.3d 964 (10th Cir. 2002) .................................................................................................17

 Sec. USA Servs., LLC v. Invariant Corp.,
    2021 WL 2936612, at *4 (D.N.M. July 13, 2021) ...................................................................16

 Tally–Ho, Inc. v. Coast Cmty. Coll. Dist.,
     889 F.2d 1018, 1028–29 (11th Cir. 1989) ...............................................................................15

 Warner Lambert Co. v. McCrory’s Corp.,
   718 F. Supp. 389 (D.N.J. 1989) ...............................................................................................22

 Weinberger v. Romero-Barcelo,
    456 U.S. 305 (1982) .................................................................................................................24

 Zibalstar, L.C. v. Conte,
    2017 WL 2589291 (D. Utah June 14, 2017) ............................................................................21

 Statutes

 15 U.S.C. § 1057(c) .......................................................................................................................14

 15 U.S.C. § 1115(b) .................................................................................................................13, 14

 15 U.S.C. § 1116 ............................................................................................................................20

                                                                      iii
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.424 Page 5 of 31




 Trademark Modernization Act, Pub. L. 116-260, § 226, 134 Stat. 2208, 139-140
    (2020) .......................................................................................................................................20

 Other Authorities

 J. Thomas McCarthy, McCarthy on Trademarks & Unfair Competition (5th ed.) ............... passim




                                                                         iv
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.425 Page 6 of 31




        Defendant/Counterclaim-Plaintiff Canvas Technologies, Inc. (“Canvas”), by and through

 its counsel, hereby submits its opposition to Plaintiff/Counterclaim-Defendant Instructure, Inc.’s

 (“Instructure”) Motion for Preliminary Injunction (ECF No. 13).

 I.     INTRODUCTION

        In an overly aggressive and entirely misguided strategic maneuver, the infringer in this

 case has not only sued the infringed but asks this Court to issue a preliminary injunction. This

 despite clear evidence that the defendant holds prior rights in the CANVAS mark in the field of

 recruiting and job placement services. This case is a dispute about one primary issue: trademark

 priority. Although Instructure weaves a misleading tale depicting Canvas as a trademark infringer,

 it is Instructure, in fact, that has infringed Canvas’s prior lawful rights in the CANVAS mark.

        Canvas and its predecessor in interest, Colby Smith (“Ms. Smith”), have continuously used

 the CANVAS mark since September 2010 and have specifically used the CANVAS mark in

 connection with employment recruiting and job placement services since at least July 2013.

 Although Instructure launched its CANVAS platform in June 2010 with a narrow focus on online

 education services, it was not until February 2019, through Instructure’s acquisition of a company

 named Portfolium, that Instructure first began using the CANVAS mark in connection with

 employment recruiting and job placement services. Canvas therefore has effectively been using

 the CANVAS mark in connection with employment recruiting and job placement services for over

 five and a half years before Instructure began using the CANVAS mark for related services. As

 such, Canvas holds prior rights in the CANVAS mark and for that reason has concurrently filed

 counterclaims against Instructure – the actual trademark infringer in this case.

        Canvas’s prior rights in the CANVAS mark render Instructure’s request for preliminary

 injunction baseless because it lacks trademark priority and thus cannot demonstrate a substantial




                                                  1
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.426 Page 7 of 31




 likelihood of success on the merits of its trademark infringement claim. Furthermore, Instructure’s

 request for emergency relief is inappropriate because Instructure cannot show irreparable harm

 given its failure to take earlier enforcement action against other users of the CANVAS mark in

 connection with employment recruiting and job placement services. Specifically, Instructure has

 never taken legal action to prevent Ms. Smith, individually and/or through her company, or other

 parties such as Jobvite, Inc. (“Jobvite”), both of whom have used, and/or continue to use, the

 CANVAS mark for related services. To now claim “irreparable harm” while previously sitting on

 its alleged rights in the CANVAS mark is not only disingenuous but completely undermines any

 basis for a preliminary injunction against Canvas. Because Instructure cannot establish either a

 substantial likelihood of success on the merits or a risk of irreparable harm (both of which are

 prerequisites for a preliminary injunction), this Court should deny Instructure’s motion.

 II.    FACTUAL BACKGROUND

        A.      Canvas and Its Predecessor in Interest Have Used the CANVAS Mark in
                Connection with Employment Recruiting and Job Placement Services Since
                At Least 2013.

        Canvas was founded in 2017 under the name Jumpstart Ventures, Inc. (“Jumpstart”) as a

 diversity recruiting platform created to help companies hire diverse teams. See Herman Decl., ¶

 2.1 Canvas’s online cloud-based platform permits companies to hire diverse teams with insight and

 transparency into the diversity of applicants and also allows prospective employees to search for

 employment opportunities. Id. at ¶ 3. Companies utilize Canvas’s platform to understand the

 diversity of their recruiting pipeline, hire underrepresented talent, conduct virtual events, and

 measure the efficacy of their diversity recruiting initiatives. Id. In May 2021, Jumpstart announced

 that it was changing its name to “Canvas” and also entered into an agreement with Branded


 1
  References to the “Herman Decl.” are to the Declaration of Ben Herman submitted herewith.
 References to “Herman Ex.” are to the exhibits attached to the Herman Decl.
                                                  2
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.427 Page 8 of 31




 Holding Group, LLC (“BHG”) to lease the domain name www.canvas.com, which it operates

 today. Id. at ¶¶ 4,5.

         Canvas is a successor in interest to Colby Smith, an individual residing in California, who

 in September 2010 first began using the trademarks CANVAS and CANVAS [CONCIERGE


 ALLIANCE NAPA VALLEY & SONOMA] (Stylized)                            (collectively, the “CANVAS

 Marks”), individually and through her company, Concierge Alliance, LLC (“Concierge Alliance”),

 in connection with the provision of networking services, training and educational programs,

 educational information, newsletters, trade shows, and consumer outreach services, all via

 communications channels including magazines and websites and in-person events, in interstate

 commerce throughout the United States. See Smith Decl., ¶ 1.2 On April 25, 2014, Ms. Smith filed

 U.S. Application Serial No. 86/263,311 to register [CONCIERGE ALLIANCE NAPA VALLEY


 & SONOMA] (Stylized)                   in connection with, among other services, conducting trade

 shows, providing membership club services, and organizing exhibitions. See Smith Exs. 1,2.

         Since at least as early as July 2013, and continuously thereafter to the present, Canvas’s

 predecessor in interest, Ms. Smith, has also used the CANVAS Marks, individually and/or through

 Concierge Alliance, in connection with an interactive website, https://jobs.conciergealliance.com/,

 for online recruiting of human resources and for facilitating communication among employers and

 job candidates, featuring technology that enables job applicants to submit applications for

 employment to companies, and for employers to solicit and accept applications for employment.

 (the “CANVAS Job Board”). See Smith Decl., at ¶ 2. On July 2, 2021, Ms. Smith filed U.S.




 2
  References to the “Smith Decl.” are to the Declaration of Colby Smith submitted herewith.
 References to “Smith Ex.” are to the exhibits attached to the Smith Decl.
                                                  3
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.428 Page 9 of 31




 Application Serial No. 90/808,387 to register the mark CANVAS in connection with the

 aforementioned services with a claimed first use date of July 18, 2013. Id. See Smith Exs. 3,4.

        Canvas is Ms. Smith’s successor in interest by virtue of a trademark acquisition agreement

 dated July 13, 2021 (“Trademark Acquisition Agreement”), see Smith Ex. 5, and a trademark

 assignment agreement dated July 13, 2021 (“Trademark Assignment Agreement”), see Smith Ex.

 6, that was recorded with the United States Patent and Trademark Office (“USPTO”) on July 15,

 2021. See Smith Decl., ¶ 6; Calnan Ex. 1.3 Also on July 13, 2021, Canvas and Ms. Smith executed

 a trademark license agreement (“Trademark License Agreement”) under which Canvas licensed

 the use of the CANVAS Marks to Ms. Smith for the same services for which she had been using

 the marks since 2010. See Smith Ex. 7. Ms. Smith’s use of the CANVAS Marks continues

 uninterrupted to the present, including through her websites https://conciergealliance.com/ and

 https://www.blankbycanvas.com/. See Smith Decl., ¶ 8.

        During the period in which Ms. Smith has been using the CANVAS Marks, she has also

 used the logo for CANVAS without the words “CONCIERGE ALLIANCE NAPA VALLEY &

 SONOMA,” see Smith Decl., ¶ 3, as demonstrated in the below examples from June 2013 and July

 2014. See Calnan Decl., ¶¶ 3,4.




 3
  References to the “Calnan Decl.” are to the Declaration of Stephanie Calnan submitted herewith.
 References to “Calnan Ex.” are to the exhibits attached to the Calnan Decl.


                                                 4
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.429 Page 10 of 31




 Today, Ms. Smith continues to use a stylized version of the CANVAS mark without the words

 “CONCIERGE ALLIANCE NAPA VALLEY & SONOMA” on her company’s website as shown

 in the below screenshot. See Calnan Decl., ¶ 5.




 In addition, since 2013, Ms. Smith has consistently used the CANVAS mark in connection with

 the CANVAS Job Board on her website jobs.conciergealliance.com as reflected in the below

 screenshots of her website from January 13, 2014. See Calnan Decl., ¶ 6; see also Smith Decl., ¶

 2.




 Ms. Smith continues to use the CANVAS mark in connection with recruiting and job placement

 services as shown in the below screenshot. See Calnan Decl., ¶ 7.



                                                   5
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.430 Page 11 of 31




           In summary, Canvas and its predecessor in interest and licensee, Ms. Smith, have

 continuously used, and continue to use, the CANVAS mark in connection with employment

 recruiting and job placement services, including “[p]roviding a website featuring technology that

 enables job applicants to submit applications for employment to companies, and for employers to

 solicit and accept applications for employment” and “[p]roviding an interactive website for online

 recruiting of human resources and for communication among employers and candidates for

 employment” since July 18, 2013. See Smith Decl., ¶ 2; Smith Ex. 3.

           B.    Instructure’s Use of the CANVAS Mark in Connection with Employment
                 Recruiting and Job Placement Services Did Not Begin Until February 2019,
                 After It Acquired Portfolium.

           Instructure launched its CANVAS technology platform and began using the CANVAS

 mark exclusively in connection with online education services in June 2010. See Daly Ex. 1.4

 Notably, the descriptions of services in Instructure’s trademark registrations for the CANVAS

 mark (Reg. Nos. 4,080,698 and 5,191,435) make no reference to employment recruiting services

 at all:




 4
   References to the “Daly Decl.” are to the Declaration of Steve Daly (ECF No. 14) submitted with
 Instructure’s Motion for Preliminary Injunction. References to “Daly Ex.” are to the exhibits
 attached to the Daly Decl.

                                                 6
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.431 Page 12 of 31




 Daly Ex. 1; Daly Ex. 2. Indeed, from 2010 to 2019, none of the services offered by Instructure in

 connection with the CANVAS mark included any sort of hiring, recruiting, placement, or staffing

 services. Rather, prior to 2019, Instructure’s use of the CANVAS mark was limited to its online

 learning management system.

        For example, in September 2010, Instructure described its CANVAS platform as “a

 platform that facilitates a seamless and productive online relationship between professor and

 student,” Calnan Ex. 2; in June 2011, as “the simple, open LMS [“Learning Management System”]

 from Instructure” that “has helped teachers and administrators save dozens of hours of time . . . in

 their classes and institutions,” Calnan Ex. 3; and, in October 2013, as a product that “more than

 twenty schools choose . . . every month” Calnan Ex. 4. In July 2017, Instructure described its

 CANVAS platform as: “[d]esigned specifically for K-12 teachers and students, Canvas is an easy-

 to-use, cloud-based learning management system (LMS) that connects all the digital tools and

 resources teachers use into one simple place. It integrates seamlessly with hundreds of apps,

 empowering teachers and students with countless tools to make teaching and learning easier and

 more fun.” Calnan Ex. 5. Today, Instructure continues to market itself primarily as a learning

 management platform as depicted in the below screenshot of its website. See Calnan Decl., ¶ 12.

                                                  7
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.432 Page 13 of 31




        Instructure’s suggestion that its “ePortfolio” product is “the exact same service” as

 Canvas’s employment recruiting platform, see Mot. 10, is demonstrably false, as evidenced by the

 sources Instructure references, including certain YouTube tutorials, see Daly Decl., ¶¶ 9-11, and

 articles reporting on certain higher education institutions’ decisions to use the CANVAS platform

 in part because of the Canvas ePortfolio product, see id. at ¶¶ 12-15; Daly Exs. 4-6. Notably, none

 of these sources make any reference whatsoever to ePortfolio being used as a recruiting tool to

 connect job applicants with employers – the essential feature and function of Canvas’s recruiting

 platform. Instead, the Canvas ePortfolio product is described as a tool used by students to organize

 their coursework and, if made public (the default setting is private), to allow students to share some

 of their work with their classmates and teachers. See, e.g., Daly Decl., ¶ 9 (linking to the

 “Instructure Canvas ePortfolios” tutorial, which describes the use of ePortfolios in the context of

 when “a teacher wants you to assemble a Portfolio, you just create a new ePortfolio to satisfy the

 requirements for that specific course” and “when we edit it is when you can reflect on the specific

 assignment and what you have learned with it.”); id. at ¶ 11 (linking to “An example ePortfolio in

 Canvas” tutorial in which the user describes her creation of an ePortfolio for the OESP (Online

 Education Standards and Practice) course offered by @ONE (Online Network of Educators) as

 part of its pilot program and ends the tutorial with the following remark: “for those of you who

                                                   8
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.433 Page 14 of 31




 chose to use the ePortfolio Canvas tool hopefully this give you a good overview of what that might

 look like and what it could look like for our students should we try it with our students”); Daly Ex.

 4 (describing the “ePortfolio system” as one for “storing and organizing student content” and

 Instructure as “a technology company committed to improving education” and providing “Canvas

 - the open, easy-to-use, cloud-native learning platform.”). None of the articles that Instructure cites

 to mention that a single higher education institution chose Instructure’s CANVAS platform

 because it could also be used as a recruiting tool. See Daly Exs. 4-6.

        In fact, out of all the sources that Instructure cites to as support for its position that the

 Canvas ePortfolio is somehow a recruiting tool, only one makes an employment-related reference.

 See Daly Decl., ¶ 9 (linking to the “Instructure Canvas ePortfolios” tutorial, which notes that

 students may share their ePortfolios with “classmates,…friends, or even potential employers”).

 The cursory mention of the mere possibility of sharing content with “potential employers” does

 not transform ePortfolio into a recruiting tool. Indeed, Instructure has offered no evidence that

 employers or students ever utilized ePortfolio as an employment recruiting and hiring tool. Instead,

 the Canvas ePortfolio product was designed and offered solely for use in an educational setting

 among students, classmates, and teachers. It is not, and never has been, an employment recruiting

 or job placement tool.

        In or about February 2019, Instructure acquired Portfolium. See Daly Decl., ¶ 20. It was

 not until sometime after this acquisition that Instructure first began using the CANVAS mark in

 connection with any hiring, recruiting, placement, or staffing services – which marked the

 flashpoint for the conflict between the CANVAS marks at issue in this case. Instructure began

 using CANVAS in conjunction with its PORTFOLIUM platform on the internet on or around

 October 19, 2019. See Calnan Ex. 6.



                                                   9
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.434 Page 15 of 31




        On June 2, 2021, Instructure, through its counsel, sent a letter to Canvas alleging trademark

 infringement of its CANVAS trademark and made specific reference to its “Portfolium” platform

 as a “recruiting system” while notably making no reference to the Canvas ePortfolio. See Herman

 Decl., ¶ 6; Herman Ex. 1. On July 15, 2021, Canvas notified Instructure of Canvas’s acquisition

 of the rights in the CANVAS trademarks. See Herman Decl., ¶ 7. Instructure is now grasping at

 straws by pivoting to argue that its other services (unrelated to Portfolium) establish priority over

 Canvas’s far senior 2013 priority date in the relevant field of business: employment recruiting and

 job placement.

         C.       Instructure Never Took Enforcement Action Against Canvas’s Predecessor in
                  Interest or Jobvite.

        As mentioned above, Canvas’s predecessor in interest, Ms. Smith, began using the

 CANVAS marks in connection with recruiting services as early as July 2013, yet Instructure never

 took any enforcement action with respect to her use of the marks. See Smith Decl., ¶ 5. Similarly,

 as reflected in the below screenshots from the USPTO’s website, the word mark CANVAS,

 originally registered by Canvas Talent, Inc. and then acquired by Jobvite, Inc., has been used in

 connection with recruiting services since as early as March 10, 2017, see Calnan Ex. 7, and yet

 upon information and belief Instructure never took any enforcement action against either user of

 the mark. See Herman Decl., ¶ 8.




                                                  10
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.435 Page 16 of 31




 Jobvite uses the CANVAS mark on its website, https://gocanvas.io/, in connection with its

 recruiting services as reflected below. See Calnan Decl., ¶ 15.




 Thus, Instructure and Jobvite have been using the CANVAS mark in the recruiting space for almost

 two years coextensively, and Jobvite together with its predecessor-in-interest used the CANVAS

 mark in the recruiting sector since about four years ago, apparently without any enforcement action

 taken by Instructure. See Herman Decl., ¶ 8.

 III.   ARGUMENT

        A.      Legal Standard

        The Tenth Circuit has recognized that “[i]n general, ‘a preliminary injunction is an

 extraordinary remedy; it is the exception rather than the rule.’” Gen. Motors Corp. v. Urb. Gorilla,

 LLC, 500 F.3d 1222, 1226 (10th Cir. 2007) (quoting GTE Corp. v. Williams, 731 F.2d 676, 678

 (10th Cir.1984)); see also United States ex rel. Citizen Band Potawatomi Indian Tribe of Okla. v.

 Enter. Mgmt. Consultants, Inc., 883 F.2d 886, 888–89 (10th Cir. 1989) (stating that a preliminary

 injunction “constitutes drastic relief to be provided with caution ... [and] should be granted only in

                                                  11
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.436 Page 17 of 31




 cases where the necessity for it is clearly established.”). “To obtain a preliminary injunction, the

 movant must show: (1) a substantial likelihood of success on the merits; (2) irreparable harm to

 the movant if the injunction is denied; (3) the threatened injury outweighs the harm that the

 preliminary injunction may cause the opposing party; and (4) the injunction, if issued, will not

 adversely affect the public interest.” Gen. Motors Corp., 500 F.3d at 1226. A movant must prove

 all four elements, and the failure to prove even one element will be fatal to its request for injunctive

 relief. See First W. Cap. Mgmt. Co. v. Malamed, 874 F.3d 1136, 1143 (10th Cir. 2017) (“Without

 showing irreparable harm, [plaintiff] cannot obtain a preliminary injunction.”).

         “Because a preliminary injunction is an extraordinary remedy, the movant’s right to relief

 must be clear and unequivocal.” Diné Citizens Against Ruining Our Env’t v. Jewell, 839 F.3d 1276,

 1281 (10th Cir. 2016) (quoting Wilderness Workshop v. BLM, 531 F.3d 1220, 1224 (10th Cir.

 2008)). Courts “should be hesitant to grant the extraordinary interim relief of a preliminary

 injunction in any particular case….” O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft,

 389 F.3d 973, 977 (10th Cir. 2004) (en banc).

         Importantly, as is the case here, a movant must satisfy a heightened standard where the

 injunction alters the status quo, mandates rather than prohibits action, or affords the movant

 substantially all relief that it could recover at the conclusion of a full trial on the merits. Id. at 975

 (affirming the three categories identified in SCFC ILC in which a movant must satisfy a heightened

 standard). This heightened standard requires that the court “more closely scrutinize[] to assure that

 the exigencies of the case support the granting of a remedy that is extraordinary even in the normal

 course.” Id. Here, because the requested injunctive relief would require Canvas to undergo a

 complete rebranding and afford Instructure substantially all the relief that it could recover at the

 conclusion of a full trial on the merits, Instructure is subject to this heightened standard. See GTE



                                                    12
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.437 Page 18 of 31




 Corp., 731 F.2d at 679 (finding that the trial court abused its discretion in granting the preliminary

 injunction and noting “[t]he burden on the party seeking a preliminary injunction is especially

 heavy when the relief sought would in effect grant plaintiff a substantial part of the relief it would

 obtain after a trial on the merits.”).

         As set forth below, under any standard, heightened or otherwise, Instructure’s request for

 injunctive relief fails.

         B.                 Instructure Has Not Shown a Likelihood of Success on the Merits, Let
                            Alone a “Substantial Likelihood.”

         Instructure has failed to demonstrate that it will prevail on the merits of any of its trademark

 infringement claims, primarily because it is, in fact, the trademark infringer rather than Canvas. To

 succeed on a trademark infringement claim, Instructure must establish that (1) it is the owner of a

 valid, protectable mark, (2) Canvas unlawfully uses an identical or similar mark in commerce, and

 (3) Canvas’s use of the mark is likely to cause consumer confusion. 1-800 Contacts, Inc. v.

 Lens.com, Inc., 722 F.3d 1229, 1238 (10th Cir. 2013). Instructure cannot establish any of these

 factors because Canvas is the owner of prior rights in its valid, protectable CANVAS mark.

                 1.         Instructure Cannot Establish That It Has Prior Rights in the
                            CANVAS Mark.

         A plaintiff must first prove that it is the owner of a valid, protectable mark. It is a basic

 tenet of trademark law that it is the first party to use a mark, not the first to register a mark, who

 holds trademark priority. Cornaby’s LLC v. Carnet, LLC, 2017 WL 3503669, at *4 (D. Utah Aug.

 15, 2017) (“Rights in a trademark are determined by the date of the mark’s first use in commerce.

 The party who first uses a mark in commerce is said to have priority over other users.”); J. Thomas

 McCarthy, McCarthy on Trademarks & Unfair Competition (5th ed.) [hereinafter “McCarthy”], §

 16:18.50. The fact that a registration has become incontestable under 15 U.S.C. § 1115(b) does



                                                   13
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.438 Page 19 of 31




 not conclusively establish ownership of a mark where “the mark whose use is charged as an

 infringement was registered and used prior to the registration . . . and not abandoned: [p]rovided,

 however, [t]hat this defense or defect shall apply only for the area in which the mark was used

 prior to such registration or such publication of the registrant’s mark.” 15 U.S.C. § 1115(b)(6); see

 also McCarthy § 16:18.50 (“The nonregistered rights of a senior user continue and are not erased

 by the later federal registration of a junior user. This is true even if the registration has achieved

 ‘incontestable’ status.”). In other words, “constructive registration rights to a trademark do not

 supersede common law rights to the mark that are established prior to the date when the application

 for the registration was filed.” Cornaby’s, 2017 WL 3503669, at *8 (citing 15 U.S.C. 1057(c));

 see also McCarthy § 16:18 (“In a priority battle, it is the first to use, not the first to register, who

 achieves priority.”); Forney Indus., Inc. v. Daco of Mo., Inc., 835 F.3d 1238, 1244 (10th Cir. 2016)

 (“the failure to register a [mark] does not preclude its protectability.”) (quoting Savant Homes, Inc.

 v. Collins, 809 F.3d 1133, 1147 (10th Cir. 2016)).

         Here, Canvas and its predecessor-in-interest have continuously used the CANVAS mark

 in connection with recruiting and job placement services since at least as early as July 2013, as

 evidenced by the CANVAS Job Board. See Smith Decl., ¶ 2.; see also Calnan Decl., ¶ 6,7.

 Consistent therewith, Ms. Smith applied to register the mark CANVAS (U.S. Appl. Ser. No.

 90/808,387) for, among other services, the CANVAS Job Board as well as “[e]mployment

 recruiting services” and “[e]mployment hiring, recruiting, placement, staffing and career

 networking services” with a claimed first use of July 18, 2013. See Smith Ex. 3. Ms. Smith assigned

 all of her rights and goodwill in the CANVAS Marks to Canvas under the Trademark Acquisition

 Agreement and Trademark Assignment Agreement. See Smith Exs. 5,6. Instructure, on the other

 hand, did not begin using the CANVAS mark in connection with recruiting or job placement



                                                   14
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.439 Page 20 of 31




 services until five and a half years later, in 2019, when it acquired Portfolium. See Daly Decl., ¶

 20. Because “[r]ights in a trademark are determined by the date of the mark’s first use in

 commerce,” Cornaby’s, 2017 WL 3503669, at *4, Canvas holds prior rights in the CANVAS mark.

        Instructure seems to suggest that its use of CANVAS for an online learning platform going

 back to 2010 gives it a monopoly over the term with respect to all products and services. Yet

 trademarks are by nature limited to the specific goods and services with which they are used. For

 example, different companies use and hold rights in DELTA for water faucets, DELTA for an

 airline, and DELTA for a dental health care plan. Similarly, entirely unrelated companies can own

 and use the mark UNITED for an airline, on the one hand (see https://www.united.com/en/us), and

 a long-distance moving company, on the other (see https://www.unitedvanlines.com/). In this case,

 quite simply, until 2019 Instructure failed to even attempt to create rights in its CANVAS mark

 that would cover employment recruiting and job placement services.5

        Even assuming, arguendo, that Instructure has even a plausible argument that it has priority

 (which it does not), the substantial evidence that Canvas has priority precludes a finding of


 5
   For the same reason, any suggestion by Instructure that its 2017 trademark registration that claims
 first use of 2012 for generic interactive internet activities (i.e., “posting, showing, displaying…”)
 gives it a monopoly over CANVAS with respect to all internet uses is critically flawed. The actual
 environment in which Instructure’s CANVAS hosted software performed those functions was
 entirely in the learning management field, not recruiting and job placement. To the extent that
 Instructure argues that its priority in the CANVAS mark is based on the broad language it used in
 obtaining its USPTO registrations and a “natural expansion” argument, that argument fails because
 a learning management system and an employment recruiting platform are wholly different
 products in different fields and, accordingly, consumers are not likely to be confused as to their
 source or affiliation. See Glow Indus., Inc. v. Lopez, 252 F. Supp. 2d 962, 984 (C.D. Cal. 2002)
 (“The ‘natural zone of expansion,’ however, is generally defined narrowly.”) (citing Tally–Ho,
 Inc. v. Coast Cmty. Coll. Dist., 889 F.2d 1018, 1028–29 (11th Cir. 1989)). “A user’s natural zone
 of expansion is a function of the defendant’s territory, market penetration, and the manner in which
 the products are advertised.” AAA Alarm & Sec. Inc., v. A3 Smart Home LP, No. CV-21-00321-
 PHX-GMS, 2021 WL 3857417, at *3 (D. Ariz. Aug. 30, 2021).



                                                  15
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.440 Page 21 of 31




 substantial likelihood of success. In Implant Innovations, Inc. v. Debbie, LLC, a case factually

 similar to this case, the court denied the plaintiff’s motion for preliminary injunction in part

 because there was evidence that defendant had prior rights to the mark at issue. 2007 WL 9701982,

 at *1 (S.D. Fl. June 21, 2007). The court noted that “there is evidence in the record that defendants’

 first use of the mark in commerce occurred on May 2, 2006, pre-dating the plaintiff’s intent-to-use

 application by two days.” Id. Based in part on the issue of priority, the court held: “[b]ecause the

 plaintiff has failed to establish[] a substantial likelihood of success on the merits at this stage in

 the litigation, the court will deny the plaintiff’s motion for preliminary injunction.”

        Similarly, in Desknet Sys., Inc. v. Desknet, Inc., the court denied the plaintiff’s motion for

 preliminary injunction because “[t]he factual dispute regarding which company actually first used

 the mark DESKNET in commerce indicates that [plaintiff’s] claims and [defendant’s] defenses

 raise a fair ground for litigation, but weighs against plaintiff’s likelihood of success on the merits

 of its underlying trademark infringement claims.” 1997 WL 253246, at *3 (S.D.N.Y. May 14,

 1997). Also, in Sec. USA Servs., LLC v. Invariant Corp., the court found that “this record shows

 that Defendants continuously used the [mark] in nationwide commerce prior to Plaintiff's use of

 the [mark] in commerce” and “[t]herefore, . . . conclude[d] that Plaintiff has not made a strong

 showing that it is substantially likely to succeed on the trademark claims.” 2021 WL 2936612, at

 *4 (D.N.M. July 13, 2021).

        This case primarily involves a dispute regarding the priority of rights in the CANVAS mark

 – and specifically, the priority of rights in the CANVAS mark in the field of employment recruiting

 and job placement. Canvas’s evidence of its prior rights in the CANVAS mark precludes the

 granting of a preliminary injunction because Instructure cannot prove a substantial likelihood of




                                                  16
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.441 Page 22 of 31




 success on the merits on its trademark infringement claims without first demonstrating clear

 priority in the relevant field of business, which it cannot do.

                2.      Canvas Is Not Unlawfully Using a Mark in Commerce Because it
                        Owns Prior Rights in CANVAS.

        Because Canvas, not Instructure, has prior rights in the CANVAS mark in the relevant

 field, it is Instructure who has been unlawfully using an identical or similar mark in commerce

 since it acquired Portfolium in 2019 and began using the CANVAS mark in connection with

 employment recruiting and job placement services. Instructure cannot prove otherwise.

                3.      Instructure’s Use, Not Canvas’s Use, of the CANVAS Mark Is Likely
                        to Cause Consumer Confusion.

        The Tenth Circuit considers six non-exhaustive factors to evaluate a likelihood of

 confusion: (1) the degree of similarity between the marks; (2) the intent of the alleged infringer in

 adopting its mark; (3) evidence of actual confusion; (4) the similarity of the parties’ products and

 the manner in which they market them; (5) the degree of care that consumers are likely to exercise

 in purchasing the parties’ products; and (6) the strength of the mark. Sally Beauty Co., Inc. v.

 Beautyco, Inc., 304 F.3d 964, 972 (10th Cir. 2002). Here, Canvas is the lawful owner of prior

 rights in the CANVAS mark and, as outlined in its concurrently filed Counterclaims, it is

 Instructure, not Canvas, that is the infringing party. Therefore, while a likelihood of confusion

 does exist, Instructure’s use of the CANVAS mark since 2019 is the cause of that confusion.

        In its Motion, Instructure argues that a likelihood of confusion exists. Canvas agrees but

 not for the reasons Instructure provides nor with Instructure’s characterizations of the relevant

 facts and chronology. For example, Instructure contends that Canvas “brazenly acquired” Ms.

 Smith’s trademarks rights in the CANVAS mark and characterizes her “newly-filed trademark

 application” as an “unlawful (and futile) attempt to gain instant trademark rights and circumvent



                                                   17
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.442 Page 23 of 31




 Instructure’s Canvas Registrations.” Mot., 15. Yet Canvas’s legitimate acquisition of Ms. Smith’s

 senior trademark rights defeats Instructure’s argument. As previously noted, it is a bedrock

 principle of trademark law that “it is the first to use, not the first to register, who achieves priority.”

 McCarthy § 16:18; Cornaby’s, 2017 WL 3503669, at *4. Here, Canvas and its predecessor in

 interest have been using the CANVAS mark in connection with recruiting and job placement

 services since as early as July 2013, long before Instructure began using the CANVAS mark with

 similar recruiting services as part of its Portfolium platform in 2019. See Smith Decl., ¶ 2; see also

 Calnan Decl., ¶¶ 6,7. Instructure’s unfounded allegations concerning Canvas’s intent in acquiring

 rights in the CANVAS mark are simply irrelevant. The sole dispositive fact is that Canvas owns

 rights in the CANVAS mark that have priority over any rights that Instructure developed in the

 mark for recruiting services in 2019.

         Instructure’s contention that Canvas “deliberately chose to use an identical copy of

 Instructure’s Canvas Mark” is similarly unfounded. Mot., 15. First, Canvas is an employment

 recruiting platform. See Herman Decl., ¶¶ 2,3. On the other hand, Instructure’s primary platform

 of services is offered in an educational setting for teaching and learning by teachers and students.

 See Calnan Exs. 2-5, Calnan Decl., ¶ 12. Again, to extent that Instructure later associated its own

 marks with recruiting services, it was Instructure who came second as an infringer, not Canvas.

         Instructure only offers conclusory and irrelevant allegations that “BHG undoubtedly

 disclosed to Jumpstart details of its negotiations with Instructure as a bargaining chip” and alludes

 to a “friendship” between Canvas’s CEO and BHG’s owner. Mot., 15, 16. Not only do these

 allegations lack evidentiary support, but they fail to support any cause of action because Canvas




                                                     18
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.443 Page 24 of 31




 was well within its rights to lease the canvas.com domain name (an opportunity that by

 Instructure’s own admission it could have also taken but chose not to).6 See Daly Decl., ¶¶ 58-60.

        Instructure also contends that the parties offer overlapping services and market them in a

 similar manner. Mot., 10. Canvas does not dispute this argument, but such a finding bolsters its

 affirmative trademark infringement claim against Instructure as the party that has engaged in

 infringement since 2019 when it acquired Portfolium and started using Canvas with recruiting and

 job placement services – over five and a half years after Canvas’s predecessor adopted its mark

 for relevant services. See Smith Decl., ¶ 2; see also Daly Decl., ¶ 20.

        Instructure’s argument that its earlier ePortfolio product elevated its learning management

 system into a recruiting platform is factually unsupported. See supra p. 8-9. Instructure offers no

 evidence of how employers could access this product and/or otherwise solicit or connect with

 students and potential employees. Rather, based on the evidence that Instructure has offered,

 Canvas ePortfolio is simply a tool for students to share their coursework with teachers and fellow

 students. See Daly Decl., ¶¶ 9-15; Daly Exs. 4-6. While students may change the default setting of

 ePortfolio from private to public and share their coursework with anyone, including potential

 employers, such a feature does not convert this product into a recruiting platform or tool.

        Canvas agrees with Instructure that the CANVAS mark is conceptually and commercially

 strong but disagrees that this supports Instructure’s argument for injunctive relief. Canvas also

 disagrees that the CANVAS mark is commercially strong as a result of Instructure’s investment in




 6
   As explained more fully in Canvas’s concurrently filed Motion to Dismiss Instructure’s
 Cybersquatting Claim, Instructure cannot allege that its marks were distinctive or famous at the
 time of the registration – an essential element of a cybersquatting claim – because those marks did
 not even exist at the time of registration.

                                                  19
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.444 Page 25 of 31




 the mark. The commercial strength of the CANVAS mark in the employment recruiting space is

 in fact attributable to Canvas and its predecessor in interest, not Instructure.

        C.      Instructure Is Not Entitled to a Presumption of Irreparable Harm, and in
                Fact Instructure Will Not Be Irreparably Harmed Absent an Injunction.

        Instructure is not entitled to a presumption of irreparable harm. The presumption of

 irreparable harm that arises under 15 U.S.C. § 1116(a), which is rebuttable even if it applies, is

 triggered “only where a party demonstrates a likelihood of success on the merits.” Proactive Envtl.

 Products Int’l, LLC v. Pine Envtl. Servs., LLC, 2021 WL 3025481, at * 15 (M.D. Fl. May 20,

 2021).7 The rebuttable presumption of irreparable harm does not apply if a party is unable to

 demonstrate a likelihood of success on the merits of its claims. Caryn Mandabach Prods. Ltd. v.

 Sadlers Brewhouse Ltd., 2021 WL 2497928, at *7 (C.D. Cal. May 19, 2021) (denying the

 plaintiff’s motion for preliminary injunction because, among other reasons, the plaintiff failed to

 prove likelihood of success on the merits and, accordingly, the rebuttable presumption of

 irreparable harm did not apply); see also Engine Cap. Mgmt., LP v. Engine No. 1 GP LLC, 2021

 WL 1372658, at *12 (S.D.N.Y. Apr. 12, 2021) (finding that “[plaintiff’s] reliance on a presumption

 of irreparable harm is unavailing” where plaintiff had not demonstrated a likelihood of success on

 the merits and “[t]he rebuttable presumption of irreparable harm therefore [did] not apply.”).

 Because Instructure has not demonstrated a substantial likelihood of success on the merits, as

 discussed above, it is not entitled to a rebuttable presumption of irreparable harm.

        “[A] showing of probable irreparable harm is the single most important prerequisite for the

 issuance of a preliminary injunction.” New Mexico Dep’t of Game & Fish v. United States Dep’t


 7
   The Trademark Modernization Act, effective on December 27, 2020, modified 15 U.S.C. § 1116
 and created this rebuttable presumption of irreparable harm where a plaintiff has shown a
 substantial likelihood of success on the merits. See Pub. L. 116-260, § 226, 134 Stat. 2208 (2020).
 There is limited case law interpreting this modification and Canvas is not aware of any such cases
 in the Tenth Circuit.
                                                   20
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.445 Page 26 of 31




 of Interior, 854 F.3d 1236, 1249 (10th Cir. 2017) (quoting Dominion Video Satellite, Inc. v.

 Echostar Satellite Corp., 356 F.3d 1256, 1260 (10th Cir. 2004)). To constitute irreparable harm,

 an injury must be “certain, great, actual and not theoretical.” Heideman v. S. Salt Lake City, 348

 F.3d 1182, 1189 (10th Cir. 2003) (quotation and citation omitted). Irreparable harm is not simply

 a harm that is “serious or substantial,” id., it is a harm that a court “would be unable to grant an

 effective monetary remedy after a full trial because such damages would be inadequate or difficult

 to ascertain,” Zibalstar, L.C. v. Conte, 2017 WL 2589291, at *4 (D. Utah June 14, 2017) (quoting

 Kikumura v. Hurley, 242 F.3d 950, 963 (10th Cir. 2001)), and a harm of “such imminence that

 there is a clear and present need for equitable relief.” Heideman, 348 F.3d at 1189 (citation and

 quotation marks omitted).

        Simple economic loss is not in and of itself an irreparable harm. Id. Moreover, “[d]elay in

 seeking relief . . . undercuts any presumption that infringement alone has caused irreparable harm

 pendate lite; therefore, such delay may justify denial of a preliminary injunction for trademark

 infringement.” GTE Corp., 731 F.2d at 678; see also McCarthy § 30:49 (“Failure to enforce an

 alleged mark or trade dress against third party users for a long period of time may undercut the

 ability to prove irreparable injury and result in denial of a preliminary injunction.”).

        Here, Instructure cannot prove irreparable harm absent an injunction. At least two other

 entities – Canvas’s predecessor in interest, Ms. Smith (individually and through Concierge

 Alliance), and Jobvite – have been using the CANVAS mark in connection with employment

 recruiting and job placement services for years before Instructure first started using the mark for

 related services in 2019. Again, Ms. Smith has been using the CANVAS mark in connection with

 recruiting and job placement services since at least as early as July 2013. See Smith Decl., ¶ 2.

 Jobvite has been using the CANVAS mark in connection with its recruiting platform since 2017.



                                                  21
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.446 Page 27 of 31




 See Calnan Ex. 7. Instructure never initiated legal action against either Ms. Smith or Jobvite despite

 their use of CANVAS marks for almost two years coextensively with Instructure’s use of the

 CANVAS mark for employment recruiting services. See Smith Decl., ¶ 5; Herman Decl., ¶ 8.

        It is nonsensical for Instructure to argue that it will be irreparably harmed by Canvas’s use

 of the mark now when Instructure passively sat by and allowed Canvas’s predecessor in interest

 and Jobvite to use CANVAS marks in connection with recruiting services for years earlier. See

 GTE Corp., 731 F.2d at 679 (finding that trial court abused its discretion in granting the movant’s

 request for preliminary injunction because “[a]ny injury that [movant] would suffer before trial on

 the merits would be a relatively short extension of the injury that [movant] knowingly suffered for

 three years before it filed suit.”); Warner Lambert Co. v. McCrory’s Corp., 718 F. Supp. 389, 394

 (D.N.J. 1989) (denying preliminary injunction in part because “on the issue of irreparable harm,

 [plaintiff’s] prior inaction against other retailers is particularly relevant; not only does it suggest

 that [plaintiff] does not feel especially threatened by potentially infringing private label brands

 such as [defendant’s], but also [plaintiff’s] prior inaction against other major retailers’ use of the

 disputed trade dress dilutes the equity of the court now using its coercive powers, on the basis of

 an incomplete record, to preliminarily enjoin defendant from selling the type of product plaintiff

 has idly watched other retailers sell for years.”); Am. Int’l Grp., Inc. v. Am. Int’l Airways, Inc., 726

 F. Supp. 1470, 1482 (E.D. Pa. 1989) (analyzing the irreparable harm element and noting that “[the

 plaintiff’s] position is weakened substantially by the proliferation of use of the [mark] by numerous

 third parties” and ultimately denying the plaintiff’s motion for a preliminary injunction); McCarthy

 § 30:49 (“Failure to enforce an alleged mark or trade dress against third party users for a long

 period of time may undercut the ability to prove irreparable injury and result in denial of a

 preliminary injunction.”).



                                                   22
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.447 Page 28 of 31




         The clear inference from Instructure’s unexplained lack of action against Ms. Smith and

 Jobvite is that its recently concocted claim of prior rights over Canvas is a fabrication primarily

 designed to help it obtain, through force, one thing: the canvas.com domain name. Instructure

 stood no chance at stopping Ms. Smith or Jobvite (and its predecessor) from using CANVAS and

 hence it never acted to stop them. Instructure simply cannot argue irreparable injury now where

 these uses of the CANVAS mark by other parties persisted for many years before.

         Moreover, Instructure has offered no evidence of actual consumer confusion. See Daly

 Decl., ¶¶ 73-75 (citing to consumers’ recognition of the two entities, Instructure and Canvas, and

 not consumers confusing one platform for the other); Cf. AAA Alarm & Sec. Inc., v. A3 Smart

 Home LP, No. CV-21-00321-PHX-GMS, 2021 WL 3857417, at *8 (D. Ariz. Aug. 30, 2021)

 (finding irreparable harm where plaintiff presented evidence of actual consumer confusion).

         D.     The Balance of Harms Weighs Against Issuing a Preliminary Injunction.

         The balance of harms weighs against issuing a preliminary injunction in this case. The law

 requires that “the threatened injury to the movant outweigh[] the injury to the other party under

 the preliminary injunction.” Heideman, 348 F.3d at 1190. Here, Instructure argues that because

 “the case for infringement [against Canvas] is clear, [Canvas] cannot avoid a preliminary

 injunction by claiming harm to a business built upon that infringement.” Mot., 23-24 (quoting Gen.

 Motors Corp., 500 F.3d at 1229). However, that reasoning is irrelevant here because “[w]here a

 movant has failed to make a strong case for infringement, it is not entitled to consideration of

 whether the nonmovant has brought the harm upon itself.” Gen. Motors Corp., 500 F.3d at 1229.

 Instructure cannot prevail on its trademark infringement claim because, as set forth in detail above,

 Canvas is the lawful and prior owner of the CANVAS mark in the relevant field of use. See Smith

 Decl., ¶ 2.



                                                  23
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.448 Page 29 of 31




         Moreover, and as cited by Instructure, “courts generally favor the trademark owner”

 “[w]hen considering the balance of hardships between the parties in infringement cases.” Mot., 23

 (quoting Krause Int’l Inc. v. Reed Elsevier, Inc., 866 F. Supp. 585, 587-88 (D.D.C. 1994)). Because

 Canvas is the trademark owner, an injunction enjoining its use of its lawfully owned mark would

 undoubtedly impose a substantial hardship on Canvas that would far outweigh any potential harm

 to Instructure. This injunction would also impose a substantial hardship for the independent reason

 that if Canvas must stop using the domain name, which it has lawfully leased from BHG, and the

 CANVAS trademark in connection with its recruiting services, and then Canvas wins on the

 merits, “it is probably unrealistic to expect [it] would change the name back to [Canvas.]” GTE

 Corp., 731 F.2d at 679 (“[t]he burden on the party seeking a preliminary injunction is especially

 heavy when the relief sought would in effect grant plaintiff a substantial part of the relief it would

 obtain after a trial on the merits.”).

         Finally, Instructure’s arguments that it has invested a large amount of money and resources

 into its use of the CANVAS mark are unavailing because it did not begin using the mark in

 connection with recruiting services until 2019, after it had already been in use for such services by

 at least two other parties. Prior to its acquisition of Portfolium, Instructure used the CANVAS

 mark in connection with its learning management system in the context of K-12 and higher

 education institutions as a tool to be used by students and teachers – not a recruiting tool. See

 Calnan Exs. 2-5. Accordingly, the balance of equities weighs against issuing an injunction against

 Canvas.

         E.      A Preliminary Injunction Does Not Serve the Public Interest.

         Finally, a preliminary injunction in this case would not serve the public interest. “In

 exercising their sound discretion, courts of equity should pay particular regard for the public

 consequences in employing the extraordinary remedy of injunction.” Weinberger v. Romero-
                                                  24
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.449 Page 30 of 31




 Barcelo, 456 U.S. 305, 312 (1982). The movant has the burden of demonstrating that the

 injunction, if issued, is not adverse to the public interest. Heideman, 348 F.3d at 1191. “In general,

 the public interest inquiry follows the likelihood of success on the merits; that is, the public interest

 is best served by enforcing patents only if they are likely valid and infringed.” LL&L Innovations,

 LLC v. Jerry Leigh of Cal., Inc., 2010 WL 3956815, at *10 (D. Utah Oct. 8, 2010). Here,

 Instructure again anchors its argument on the theory that Canvas has engaged in trademark

 infringement and, therefore, an injunction serves the public interest. See Mot., 24-25. But

 Instructure fails to reconcile that argument with the facts that two parties, Canvas’s predecessor

 and Jobvite, have been using the Canvas mark for many years without any evidence that Instructure

 attempted to do anything about it. Thus, it is disingenuous for Instructure to suggest that an

 injunction would serve anyone’s interest other than its own. In any event, Instructure cannot prove

 likelihood of success on the merits and, indeed, Instructure has infringed on Canvas’s rights in the

 CANVAS trademarks and therefore the public interest will not be served by granting this

 preliminary injunction. See id.

 IV.     CONCLUSION

         For all the foregoing reasons, Instructure’s Motion for a Preliminary Injunction should be

 denied.8




 8
   Instructure’s argument that a bond is unnecessary is belied by the Coquina Oil case that it relies
 on, which stands for the proposition that a bond is unnecessary where the injunction will not harm
 defendant. Mot. at 25 (citing Coquina Oil Corp. v. Transwestern Pipeline, 825 F.2d 1461, 1462
 (10th Cir. 1987)). However, as explained above, enjoining Canvas would strip Canvas of its
 commercial identity, and the benefit of its prior trademark rights in CANVAS dating back to 2013
 and all the goodwill associated therewith. Canvas is the rightful legitimate owner of those prior
 rights. Hence, an injunction would cause serious harm to Canvas.
                                                    25
Case 2:21-cv-00454-DAK-CMR Document 27 Filed 09/01/21 PageID.450 Page 31 of 31




  Dated: September 1, 2021            Respectfully submitted,



                                      /s/ Peter J. Willsey
                                      Peter J. Willsey (pro hac vice)
                                      Vincent J. Badolato (pro hac vice)
                                      Jason M. Sobel (pro hac vice)
                                      Stephanie P. Calnan (pro hac vice)
                                      BROWN RUDNICK LLP
                                      pwillsey@brownrudnick.com
                                      vbadolato@brownrudnick.com
                                      jsobel@brownrudnick.com
                                      scalnan@brownrudnick.com



                                      /s/ Sterling A. Brennan
                                      Sterling A. Brennan (UT Bar No. 10060)
                                      M ASCHOFF B RENNAN G ILMORE
                                      I SRAELSEN & W RIGHT , PLLC
                                      sbrennan@mabr.com



                                      Attorneys for Defendant/Counterclaim-Plaintiff
                                      CANVAS TECHNOLOGIES, INC.




                                      26
